SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Security Exchange Act of 1934 for the quarterly period ended November 30, 2011 OR [_] Transmission Report Pursuant to Section 13 or 15(d) of the Security Exchange Act of 1937 for the transition period from to Commission file number:001-32046 Simulations Plus, Inc. (Name of registrant as specified in its charter) California 95-4595609 (State or other jurisdiction of Incorporation or Organization) (I.R.S. Employer identification No.) 42505 10th Street West Lancaster, CA93534-7059 (Address of principal executive offices including zip code) (661) 723-7723 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filings requirements for the past 90 days.Yes [X]No [_] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [_]No [_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): [_] Large accelerated filer [_] Accelerated filer [_] Non-accelerated filer (Do not check if a smaller reporting company) [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [_]No [X] The number of shares outstanding of the registrant’s common stock, par value $0.001 per share, as of January 13, 2012 was 15,607,895 and no shares of preferred stock were outstanding. Simulations Plus, Inc. FORM 10-Q For the Quarterly Period Ended November 30, 2011 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Page Condensed Balance Sheets at November 30, 2011 (unaudited) and August 31, 2011 (audited) 2 Condensed Statements of Operations for the three months ended November 30, 2011 and 2010 (unaudited) 3 Condensed Statements of Cash Flows for the three months ended November 30, 2011 and 2010 (unaudited) 4 Notes to Condensed Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis or Plan of Operations General 14 Results of Operations 19 Liquidity and Capital Resources 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 20 Item 4. Controls and Procedures 21 PART II. OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A Risk Factors 22 Item 2. Changes in Securities 22 Item 3. Defaults upon Senior Securities 22 Item 4. Submission of Matters to a Vote of Security Holders 22 Item 5. Other Information 22 Item 6. Exhibits 22 Signature 23 SIMULATIONS PLUS, INC. CONDENSED BALANCE SHEETS at November 30, 2011 (Unaudited) and August 31, 2011 (Audited) ASSETS November 30, August 31, Current assets Cash and cash equivalents $ $ Income tax refund receivable Accounts receivable, net of allowance for doubtful accounts of $0 Contracts receivable Prepaid expenses and other current assets Deferred income taxes Current assets of discontinued operations - Total current assets Long-term assets Capitalized computer software development costs, net of accumulated amortization of $4,573,869 and $4,416,669 Property and equipment, net (note 3) Customer relationships, net of accumulated amortization of $127,169 and $126,172 Other assets Non-current assets of discontinued operations - Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Accounts payable $ $ Accrued payroll and other expenses Accrued bonus to officer - Accrued income taxes Deferred revenue Current liabilities of discontinued operations - Total current liabilities Long-term liabilities Deferred income taxes Non-current liabilities of discontinued operations - Total liabilities Commitments and contingencies (note 4) Shareholders' equity (note 5) Preferred stock, $0.001 par value 10,000,000 shares authorized no shares issued and outstanding - - Common stock, $0.001 par value 50,000,000 shares authorized 15,572,943 and 15,572,943 shares issued and outstanding Additional paid-in capital Retained earnings Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 SIMULATIONS PLUS, INC. AND SUBSIDIARY CONDENSED STATEMENTS OF OPERATIONS For the three months ended November 30, (Unaudited) Net sales $ $ Cost of sales Gross profit Operating expenses Selling, general, and administrative Research and development Total operating expenses Income from operations Other income (expense) Interest income Interest expense (3
